In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Suffolk County (Gowan, J.), entered August 28, 1991, as, inter alia, provided for the distribution of marital property.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
We find that the Supreme Court did not improvidently exercise its discretion when, presented with conflicting expert opinions as to the value of the defendant’s chiropractic license, it chose one expert’s opinion over that of the other (see, Bugliari v Bugliari, 169 AD2d 697; Ritz v Ritz, 166 AD2d 568; Holihan v Holihan, 159 AD2d 685).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Bracken, Balletta and Santucci, JJ., concur.